On certiorari to review the assessments on nineteen different parcels of real estate of varying types owned by the relator in the city of Mount Vernon, the matter was referred to a referee who held hearings and took extensive proof on the question of overvaluation. The opinion, discussing in detail each particular parcel, indicated the exercise of intelligent and discriminating judgment on the part of the referee in making reductions in the assessment of eighteen of these parcels. No prejudicial error which affected the result occurred on the hearing. The referee applied the proper tests under present conditions in reaching his conclusions as to value. (See President, etc., of Manhattan Co. v. Premier Bldg. Corp., 247 App. Div. 297; Heiman v. Bishop, 272 N. Y. 83; People ex rel. Amal. Properties, Inc., v. Sutton, 274 id. 309; Great Northern Ry. v. Weeks, 297 U. S. 135.) This court is in no position to substitute its judgment for that of the referee, who saw and heard the witnesses and saw each parcel of property. Order unanimously affirmed, *743with costs. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ.